 



Exhibit 10.29b
THIS SECONDMENT AGREEMENT (this “Agreement”) is made on January 8, 2007
AMONG:

(1)   MYLAN LABORATORIES INC., a company incorporated in Pennsylvania with its
registered address at 1500 Corporate Drive, Canonsburg, Pennsylvania 15317
U.S.A. (hereinafter referred to as the “Mylan Labs”);   (2)   MYLAN SINGAPORE
PTE. LTD., incorporated in Singapore, Company Registration No 200700904W
(hereinafter referred to as “Mylan Singapore”); and   (3)   PRASAD NIMMAGADDA,
Passport No. Zl38849, of Plot No. D-19, Gayatri Arcade, Vikrampuri, Kharkhana
Secunderabad 500 009 India (“Prasad”).

WHEREAS:
Under the terms of that certain employment agreement (the “Executive Employment
Agreement”) dated January 8, 2007 between Mylan Labs and Prasad, Prasad is
employed by Mylan Labs as Head of Global Strategies in the Office of the CEO.
The parties to this Agreement agree that Prasad shall be seconded to Mylan
Singapore and perform his employment duties at Mylan Singapore’s office as Head
of Global Strategies on the terms set out in this Agreement (the “Secondment”).
IT IS HEREBY AGREED as follows:

1.   Secondment Period. The effective date of the commencement of Prasad’s
Secondment will be January 8, 2007 and the Secondment shall remain in effect
until January 7, 2010 (the “Secondment Period”), unless terminated earlier in
accordance with Section 7.   2.   Position. Prasad’s title/position is Head of
Global Strategies.   3.   Duties and Responsibilities; Place of Employment.
During the Secondment Period, Prasad shall perform his duties and services as
Head of Global Strategies in the offices of Mylan Singapore. During the
Secondment Period, Prasad shall:

  (a)   devote all of his working time, attention and ability to the best
interests of Mylan Singapore;     (b)   not carry out any professional or
business activities, undertake any similar services or accept any appointments
other than for the Mylan Singapore without the express prior written consent of
Mylan Singapore;

Page 1/5

1



--------------------------------------------------------------------------------



 



  (c)   faithfully and diligently perform his services and exercise such powers
consistent with them which are from time to time assigned to or vested in him;  
  (d)   use his best endeavours to promote the interests of Mylan Singapore;    
(e)   comply with all the rules and regulations of employment of Mylan Singapore
as communicated to Prasad; and     (f)   be fully responsible for all his
personal tax liabilities in respect of his remuneration and fees received in
this Agreement.

In addition to the terms of the Secondment set out herein, Prasad shall also be
subject to such other existing general terms and conditions of service as may be
laid down by Mylan Labs to govern its employees and any rule or regulation that
may be introduced by Mylan Labs from time to time, each to the extent
communicated to Prasad. To the extent such terms and conditions of service
conflict with the terms and conditions of service of Mylan Singapore, the terms
and conditions of Mylan Singapore shall prevail.

4.   Relationship of the Parties.

  (a)   Nothing in this Agreement or in Prasad’s Secondment will affect or alter
his status as an employee of Mylan Labs. For the avoidance of doubt, Prasad
shall continue to be an employee of Mylan Labs.     (b)   Nothing in this
Agreement shall create or be deemed to create a partnership or the relationship
of principal and agent between any of the parties and no party shall be
responsible for the acts or omissions of the representatives of the other
parties.     (c)   During the period of Secondment, Prasad shall not hold
himself out as or be Mylan Labs’ agent for any purpose. Specifically, Prasad
does not have the authority to sign any contract, agreement, undertaking or any
other written document that will serve to give rise to any legal obligation on
the part of Mylan Labs or that will or may serve to legally bind Mylan Labs.

5.   Compensation. During the Secondment Period, Mylan Labs shall pay Prasad
compensation in accordance with Section 4(a) through (c) of the Executive
Employment Agreement.   6.   Benefits. During the Secondment Period, Prasad
shall be entitled to benefits and expense reimbursement in accordance with
Section 4(d) of the Executive Employment Agreement.   7.   Termination of
Secondment; Termination of Employment.

Page 2/5

2



--------------------------------------------------------------------------------



 



(a) Mylan Labs specifically reserves all rights to terminate this Secondment at
any time prior to the expiration of the Secondment Period.
(b) The Secondment is subject to Prasad obtaining visa, work, residency and
permit approval as may be regulated by the authorities in Singapore. In the
event that any necessary approval is not obtained (regardless of whichever
party’s fault), the Secondment shall be terminated.
(c) Mylan Singapore shall not have the right to terminate Mr. Prasad’s
employment.
(d) All terminations of employment shall be governed by the Executive Employment
Agreement.

8.   Confidentiality. Prasad shall treat as secret and confidential and not at
any time for any reason disclose or permit to be disclosed to any person or
otherwise make use of or permit to be made use of any confidential information
which was received before and during the period of his Secondment and upon
termination of his Secondment for whatever reason, Prasad shall deliver up to
Mylan Labs or Mylan Singapore (as shall be determined by Mylan Labs) all working
papers, computer disks and tapes or other material and copies provided to him
relating to any confidential information before and during the period of his
Secondment.   9.   Return of Company Property. Upon termination of this
Agreement for whatever reason, Prasad shall deliver to Mylan Singapore all
books, documents, lists of clients/customers, papers, statistics, records,
materials and other property relating to the business or affairs of Mylan
Singapore which may then be in his possession, power or control (and for the
avoidance of doubt it is hereby declared that the property in such books,
documents, materials as aforesaid shall at all times be vested in Mylan Labs).  
10.   Compliance with Ministry of Manpower and the Revenue. Upon termination of
the Secondment, Prasad shall satisfy all requirements of the Ministry of
Manpower and the Revenue for exit, including cancellation of his employment pass
or work permit and submission regarding the absence or satisfaction of any
outstanding personal tax liability. Prasad shall indemnify Mylan Singapore for
any liabilities, fees or expenses it may incur in satisfying such requirements.
  11.   Amendment. This Agreement may only be amended by written agreement of
the parties hereto.   12.   Entire Agreement. This Agreement constitutes the
entire agreement and understanding of the parties hereto with respect to the
Secondment and supersedes any previous agreement or understanding in relation to
the Secondment. Notwithstanding the foregoing, the Executive Employment
Agreement shall

Page 3/5

3



--------------------------------------------------------------------------------



 



    continue to be in force and effect and shall be construed to be amended by
the terms set out in this Agreement.   13.   No Waiver. No failure in exercising
any right or remedy under this Agreement shall constitute a waiver thereof and
no single or partial exercise of any right or remedy under this Agreement shall
preclude or restrict any further exercise of such right or remedy. The rights
and remedies contained in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.   14.   Severability. If any term or
provision of this Agreement shall in whole or in part be held to any extent to
be illegal or unenforceable under any enactment or rule of law that term or
provision or part shall to that extent be deemed not to form part of this
Agreement and the enforceability of the remainder of this Agreement shall not be
affected thereby.   15.   Notice. Any notice or communication under or in
connection with this Agreement shall be in writing and shall be delivered
personally, or by registered mail or facsimile to the addresses given in this
Agreement or at such other address as the recipient may have notified to the
other parties in writing. Proof of posting or despatch of any notice or
communication to either of the parties shall be deemed to be proof of receipt.  
16.   Counterparts. This Agreement may be executed in any number of counterparts
and by the parties in separate counterparts, but shall not be effective until
each of the parties has executed at least one counterpart. Each counterpart
shall constitute an original Agreement but all of the counterparts together
shall form one or the same instrument.   17.   The Contracts Act. The Contracts
(Rights of Third Parties) Act, Cap. 53B of Singapore shall not under any
circumstances apply to this Agreement and any person who is not a party to this
Agreement (whether or not such person shall be named, referred to, or otherwise
identified, or shall form part of a class of persons so named, referred to, or
identified, in this Agreement) shall have no right whatsoever under the
Contracts (Rights of Third Parties) Act Cap. 53B of Singapore to enforce this
Agreement or any of its terms.   18.   Choice of Law. This Agreement shall be
governed by and construed in accordance with the laws of Singapore and the
parties irrevocably submit to the non-exclusive jurisdiction of the Singapore
Courts. Each of the parties irrevocably consents to the process of any legal
action arising out of or in connection with this Agreement being served on them
in accordance with the provisions of this Agreement relating to service of
communications. Nothing contained in this Agreement shall affect the right to
service process in any other manner permitted by law. This Agreement has been
executed on the date hereinabove stated.

Page 4/5

4



--------------------------------------------------------------------------------



 



19.   Headings. The headings contained in this Agreement are for convenience of
the parties only and are not intended to be a part hereof or to affect the
meaning or interpretation hereof.

     As witness this Agreement has been entered into the day and year first
above written.

                 
Signed by
    )          
For and on behalf of
    )     /s/ Robert J. Coury    
Mylan Laboratories Inc
In the presence of
    )
)        
 
               
Signed by
    )          
For and on behalf of
    )     /s/ Robert J. Coury    
Mylan Singapore Pte. Ltd
In the presence of
    )
)        
 
               
/s/ Prasad Nimmaggadda
 
Signed by
     
)          
Prasad Nimmaggadda
    )          
in the presence of
    )          

Page 5/5

5